05/25/2021


              IN THE SUPREME COURT OF THE STATE OF MONTANA

                                    No. DA 19-0715


STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

WOLFGANG ALEXANDER LUCAS VASQUEZ,

                Defendant and Appellant.


                                          ORDER


         Upon consideration of Appellee’s motion for a 7-day extension of time,

and good cause appearing therefor,

         IT IS HEREBY ORDERED that Appellee is granted an extension of time to

and including June 7, 2021, within which to prepare, serve, and file its response

brief.




MPD                                                                      Electronically signed by:
                                                                               Mike McGrath
                                                                  Chief Justice, Montana Supreme Court
                                                                               May 25 2021